Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 1 of 28          PageID #: 97




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

CHRISTOPHER WILSON,                    )
                                       )
              Petitioner,              )
                                       )
      v.                               )      No. 1:20-cv-00320-JAW
                                       )
STATE OF MAINE,                        )
                                       )
              Respondent.              )

             ORDER AFFIRMING THE RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE

      After a bench trial in state court, on May 22, 2017, Christopher Wilson was

convicted of Class A Aggravated Trafficking of cocaine base and Class C Possession

of Heroin in violation of Maine law. On July 24, 2017, Mr. Wilson was sentenced to

ten years of imprisonment and a $400 fine for trafficking cocaine base, concurrent

with four years of imprisonment and a $400 fine for possessing heroin. Having

exhausted his state court challenges to the conviction and sentence, in which the

Maine Supreme Judicial Court vacated the heroin possession conviction as an

incorrect application of state law, Mr. Wilson filed a habeas petition pursuant to 28

U.S.C. § 2254 and raised several challenges to the lawfulness of his conviction and

detention.    The Magistrate Judge reviewed Mr. Wilson’s habeas petition and

recommended that the Court deny his petition and refrain from granting a certificate

of appealability.

      The Court carefully reviewed Mr. Wilson’s objections and concludes, like the

Magistrate Judge, that Mr. Wilson is not entitled to relief under 28 U.S.C. § 2254 and
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 2 of 28           PageID #: 98




that no certificate of appealability should issue. The Court’s analysis incorporates

and expands upon the Magistrate Judge’s discussion.

I.    PROCEDURAL HISTORY

      A.     Christopher Wilson’s Conviction

             1.      The Indictment

      On December 21, 2016, a grand jury sitting in Kennebec County, Maine

indicted Christopher Wilson of two counts of Aggravated Trafficking in Scheduled

Drugs, a Class A crime, in violation of 17-A M.R.S. § 1105-A(1)(B)(1).       State v.

Christopher Wilson, Docket No. KENCD-CR-2016-02658, Indictment (Docket Record

at 3). 1 Count One alleged Mr. Wilson trafficked crack cocaine, while Count Two

alleged he trafficked heroin. Id. On March 23, 2017, a grand jury handed down an

amended indictment, which corrected information about Mr. Wilson’s prior conviction

for the Criminal Sale of a Controlled Substance in New York. State v. Wilson, Docket

No. KENCD-CR-2016-02658, Am. Indictment (Docket Record at 4).

             2.      The Suppression Hearing

      On January 18, 2017, Mr. Wilson moved to “suppress any and all statements,

tangible physical evidence, test results, and/or eyewitness identifications of

[himself] . . ..” State v. Wilson, Docket No. KENCD-CR-2016-02658, Mot. to Suppress

at 1 (Docket Record at 5). On February 28, 2017, the state court held a suppression

hearing on Mr. Wilson’s motion. State v. Wilson, Docket No. KENCD-CR-2016-02658,

Suppression Hr’g Tr. (Docket Record at 6). At the hearing, Mr. Wilson argued that



1     The state court records were filed with the Court in paper form.

                                                2
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 3 of 28           PageID #: 99




law enforcement’s initial stop and detention, which led to the discovery of narcotics,

was unlawful. Suppression Hr’g Tr. at 3:16-25.

      The State presented testimony from Detective Matt Estes, a narcotics detective

with the Augusta Police Department. Id. at 5:1-6:12. Detective Estes testified that

on October 22, 2016, he received information from Detective Provost of the Lewiston

Police Department who had learned from a source of information that two men would

be arriving in Augusta from Albany, New York later that day with crack cocaine and

heroin. Id. at 6:18-7:12. Detective Provost further informed Detective Estes that one

man was named Allan and was African American and the other man was Allan’s

“main man.” Id. at 7:13-23. Detective Provost gave Detective Estes a picture of Allan

but had neither a picture nor a description of Allan’s “main man.” Id. at 7:13-8:3.

Detective Provost said the two men were scheduled to arrive at the Augusta, Maine

bus terminal between 8:00 p.m. and 9:00 p.m. that day. Id. at 8:8-9:6.

      Detective Estes learned a Greyhound bus from Albany was scheduled to arrive

at the Augusta bus terminal around 8:20 p.m. Id. at 9:3-15. He drove to the bus

station just after 8:00 p.m. and witnessed a Greyhound bus arrive around 8:30 p.m.

Id. at 10:2-11. Only two passengers got off the bus. Id. at 10:17-24. Detective Estes

recognized Allan from the information and photograph Detective Provost shared with

him. Id. at 11:2-9. The two men got off the bus at the same time and began

communicating with each other. Id. at 11:10-22. According to Detective Estes, it

appeared the men were traveling together because Allan was talking about trying to

find their ride. Id. at 11:17-25.



                                          3
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 4 of 28          PageID #: 100




      Detective Estes approached Allan and asked if he was Allan. Id. at 12:8-10.

Allan acknowledged that was his name and reached out to shake Detective Estes’

hand. Id. Allan mistakenly thought Detective Estes was his ride. Id. at 13:1-2.

Detective Estes was the only law enforcement officer on the scene at this point, but a

K9 unit responded and performed a dog sniff of Allan and the other man, who was

identified as Christopher Wilson. Id. at 13:3-15. The K-9 alerted on both men and

their luggage. Id. at 13:16-14:4. Detective Estes testified that law enforcement asked

both men for permission to search their bags. Id. at 14:5-9. He further stated that

the men consented to a search and law enforcement discovered a bag of crack cocaine

and a bag of heroin inside a bag of rice in Mr. Wilson’s luggage. Id. at 14:10-21. The

bag contained approximately 10.74 grams of heroin and 6.85 grams of crack cocaine.

Id. at 14:19-15:4.

      On April 18, 2017, Justice William Stokes of the Kennebec County Superior

Court denied Mr. Wilson’s motion to suppress. State v. Christopher Wilson, Docket

No. KENCD-CR-2016-02658, Order on Mot. to Suppress (Docket Record at 7). Justice

Stokes noted Mr. Wilson did not challenge his consent to law enforcement’s search of

his luggage but rather the lawfulness of Detective Estes’ decision to stop Mr. Wilson

and Allan after they disembarked the Greyhound bus. Id. at 2 n.1, 3. Justice Stokes

found Detective Estes had a reasonable and articulable basis under Terry v. Ohio,

392 U.S. 1 (1968) to stop Mr. Wilson and Allan. Id. at 3-4.




                                          4
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 5 of 28           PageID #: 101




             3.     Trial and Sentencing

      On May 22, 2017, Mr. Wilson went to trial on the drug trafficking charges.

State v. Wilson, Docket No. KENCD-CR-2016-02658, Trial Proceedings (Docket

Record at 8) (Trial Tr.). Maine District Judge Valerie Stanfill presided over the bench

trial. Id. On direct examination, Detective Estes repeated his testimony concerning

the investigation into Allan and his “main man.” Id. at 8:4-21:16. Maine State

Trooper Eric Verhille, who conducted the K-9 search with his four-legged partner,

Clint, testified about the dog sniff and subsequent search of Mr. Wilson’s luggage. Id.

at 28:22-36:15. On cross-examination, Trooper Verhille stated his probable cause to

search Mr. Wilson’s luggage came from Clint alerting on Mr. Wilson and the luggage,

not from Mr. Wilson’s consent. Id. at 38:22-39:22. John Bangeman, a chemist at the

Maine Health and Environmental Testing Laboratory, testified that the substances

found inside Mr. Wilson’s luggage were crack cocaine and heroin. Id. at 42:24-84:9.

Mr. Wilson did not testify.

      After the close of evidence, Judge Stanfill noted that she did not find evidence

of an actual sale or transaction on Count One or Count Two, and therefore whether

Mr. Wilson was guilty of trafficking depended on the quantity of drugs found in his

possession. Id. at 123:16-20. Judge Stanfill concluded the State had not proven

beyond a reasonable doubt that Mr. Wilson possessed two grams or more of heroin

and therefore he could not be convicted of Count Two of the indictment, although she

did find Mr. Wilson possessed some unknown quantity of heroin. Id. at 124:7-19.

Judge Stanfill then asked counsel whether possession was a lesser-included offense



                                          5
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 6 of 28                       PageID #: 102




of trafficking, and Mr. Wilson’s counsel stated “[t]here’s no doubt” it is. Id. at 124:20-

125:3. Judge Stanfill then found Mr. Wilson guilty as to Count Two for possession of

heroin.    Id. at 125:4-13.        Returning to Count One, Judge Stanfill concluded

Mr. Wilson possessed a sufficient amount of cocaine base to trigger the presumption

of trafficking under Maine law.            Id. at 125:14-127:10.        She therefore convicted

Mr. Wilson of Class A aggravated trafficking in cocaine base. Id.

       On July 24, 2017, Mr. Wilson appeared before Judge Stanfill for sentencing.

State v. Wilson, Docket No. KENCD-CR-2016-02658, Sentencing Hr’g (Docket Record

at 9) (Sentencing Tr.). 2 During his allocution, Mr. Wilson asked how he could be

convicted of a lesser included offense not listed in the indictment. Id. at 22:11-18.

Judge Stanfill explained that, by law, the indictment automatically charges lesser

included offenses. Id. at 19-22. Mr. Wilson also expressed confusion as to how Judge

Stanfill convicted him of Class A Aggravated Drug Trafficking rather than Class B,

and she explained that Mr. Wilson’s prior drug convictions were aggravating factors,

which increased the offense to Class A. Id. at 22:23-23:19. On July 24, 2017, Judge

Stanfill sentenced Mr. Wilson to ten years of imprisonment and a $400 fine on Count

One, concurrent with four years of imprisonment and a $400 fine on Count Two. 3 Id.

at 32:22-24; State v. Wilson, Docket No. KENCD-CR-2016-02658, J. and Commitment

(Docket Record at 10).



2       The state court record mistakenly lists the sentencing transcript as docket record number six.
3       Mr. Wilson petitioned for leave to appeal his sentence. State v. Christopher Wilson, Sentence
Review Panel, No. SRP-17-351. On September 29, 2017, the Maine Sentence Review Panel denied
leave to appeal. State v. Christopher Wilson, No. SRP-17-351, Order Denying Leave to Appeal from
Sentence (Docket Record at 2).


                                                  6
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 7 of 28            PageID #: 103




      B.     Christopher Wilson’s Direct Appeal

      On August 21, 2017, Mr. Wilson filed a notice of appeal with the Maine

Supreme Judicial Court, sitting as the Law Court. State v. Wilson, No. KEN-17-350,

Docket Record (Docket Record at 1). On July 31, 2018, the Law Court issued a

memorandum of decision affirming Mr. Wilson’s conviction. State v. Wilson, No.

KEN-17-350, Mem. of Decision (Docket Record at 3). The Law Court first rejected

Mr. Wilson’s claim that there was no reasonable and articulable suspicion to justify

the Terry stop. Id. at 1. It then found Judge Stanfill did not abuse her discretion by

admitting documents not produced during discovery at trial as evidence of Mr.

Wilson’s prior drug offenses because the documents were substantially similar to

documents Mr. Wilson received during discovery. Id. at 1-2. Third, the Law Court

found no clear error in Judge Stanfill’s finding there was sufficient chain of custody

for the heroin and cocaine base found in Mr. Wilson’s possession. Id. at 2. Finally,

the Law Court found Judge Stanfill did not err in denying Mr. Wilson’s motion for

acquittal because the State produced sufficient evidence of cocaine base to give rise

to the presumption of trafficking. Id.

      C.     Post-Conviction Review in Maine State Court

      Mr. Wilson petitioned for post-conviction review (PCR) in state court. Wilson

v. State, No. KENCD-CR-2018-01791, Docket Record (Docket Record at 1). Through

counsel, Mr. Wilson raised seven grounds for relief: (1) that his trial counsel failed to

conduct an adequate pretrial investigation; (2) that his trial counsel failed to properly

prepare for and conduct pretrial motion hearings; (3) that his trial counsel failed to



                                           7
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 8 of 28           PageID #: 104




meaningfully engage in plea negotiations with the State; (4) that his trial counsel

provided ineffective assistance during trial; (5) that his trial counsel was ineffective

during the sentencing stage; (6) that his appellate counsel failed to provide effective

assistance; and (7) all the grounds alleged in his initial pro se petition. State v.

Wilson, KENCD-CR-2018-01791, Def,’s Am. Pet. for Post-Conviction Review (Docket

Record at 3).

      On August 22, 2019, Judge Stanfill held an evidentiary hearing on

Mr. Wilson’s PCR petition.       State v. Wilson, KENCD-CR-2018-01791,             Am.

Evidentiary Hr’g Tr. (Docket Record at 4). On January 17, 2020, Judge Stanfill issued

an order denying Mr. Wilson’s PCR petition. State v. Wilson, KENCD-CR-2018-

01791, Order Denying Post-Conviction Relief (Docket Record at 5). Judge Stanfill

first recounted the evidence presented at the hearing and noted the focus of the

hearing was on the photo of Allan that Detective Estes claimed Detective Provost had

shared with him and the identity of Detective Provost’s source of information (SOI).

Id. at 2. Mr. Wilson’s trial counsel had not requested the photo or SOI’s identity from

the State and the State had never produced those items. Id. At the evidentiary

hearing, Mr. Wilson’s trial counsel conceded he could have and perhaps should have

requested these items from the Government. Id.

      Nevertheless, Judge Stanfill found Mr. Wilson’s trial counsel’s refusal to

request the photo and the SOI’s identity was reasonable under Strickland v.

Washington, 466 U.S. 668 (1984). Id. at 2-3. She concluded Mr. Wilson had no right

to the SOI’s identity, and therefore a failure to request the SOI’s identity was not



                                           8
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 9 of 28           PageID #: 105




ineffective assistance of counsel. Id. at 3. She also observed that the attorney’s

failure to request the photo was not ineffective assistance because “nothing about the

photo was relevant to the issue of guilt or innocence, and thus would not impact the

defense at trial.” Id. Judge Stanfill also rejected Mr. Wilson’s claim that his attorney

did not apprise him of his right to testify at trial because no “persuasive evidence”

supported his claim. Id. at 4. She also noted that Mr. Wilson testified at his PCR

evidentiary hearing and admitted the drugs were in his bag. Id. Accordingly, Judge

Stanfill stated “as the trial factfinder that this testimony would not have changed the

outcome.” Id.

      Finally, Judge Stanfill addressed Mr. Wilson’s claim that she erred in

convicting him of the “lesser included crime of possession instead of trafficking.” Id.

at 5. She stated that this issue should have been raised on direct appeal and that the

Law Court affirmed Mr. Wilson’s sentence. Id. Accordingly, Judge Stanfill denied

Mr. Wilson’s PCR petition. Id.

      On February 11, 2020, Mr. Wilson requested a certificate of probable cause to

appeal the denial of his PCR petition to the Law Court. Wilson v. State, Maine Law

Court, No. KEN-20-61, Docket Record (Docket Record at 1). On August 3, 2020, the

Law Court summarily disposed of his request for a certificate of probable cause.

Wilson v. State, Maine Law Court, No. KEN-20-61, Order Denying Certificate of

Probable Cause in Part and Summarily Vacating J. of Post-Conviction Ct. in Part

(Docket Record at 3). The Law Court summarily vacated Mr. Wilson’s conviction for

possession of heroin because the crime of possession is not a lesser-included offense



                                           9
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 10 of 28         PageID #: 106




of the crime of aggravated trafficking. Id. However, it denied his other challenges.

Id.

       D.     Christopher Wilson’s Petition Under 28 U.S.C. § 2254

       On September 9, 2020, Mr. Wilson filed in this Court a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Pet. Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (ECF No. 1) (Habeas Pet.). After the

Magistrate Judge ordered the state of Maine to answer Mr. Wilson’s petition on

September 10, 2020, see Order to Answer (ECF No. 2), the State responded on

October 20, 2020 and moved to dismiss or deny Mr. Wilson’s habeas petition. Resp’t’s

Mot. to Dismiss/Answer to Pet. for Writ of Habeas Corpus Pursuant to 28 U.S.C. §

2254 (ECF No. 6). On December 7, 2020, Mr. Wilson replied. Pet’r’s Resp. to Resp’t’s

Mot. to Dismiss Pet’r[’s] Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF

No. 9) (Pet’r’s Reply).

       On March 10, 2021, the Magistrate Judge submitted his report and

recommended decision. Recommended Decision on 28 U.S.C. § 2254 Pet. (ECF No. 10)

(Recommended Decision). After analyzing the arguments presented by Mr. Wilson

and the State, the Magistrate Judge recommended that the Court dismiss

Mr. Wilson’s petition for habeas relief under 28 U.S.C. § 2254 and deny a certificate

of appealability pursuant to Rule 11 of the Rules Governing Section 2254 cases. Id.

On March 23, 2021, Mr. Wilson objected. Objecting the Recommended Decision (ECF

No. 11) (Pet’r’s Obj.).




                                         10
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 11 of 28          PageID #: 107




II.    CHRISTOPHER WILSON’S OBJECTION

       Mr. Wilson raises two objections to the Recommended Decision. First, he

contends his trial and appellate counsel deprived him of a meaningful opportunity to

litigate his Fourth Amendment claim because they refused to accuse Maine law

enforcement of perjury, failed to request the identity of a source of information, and

failed to request a photograph of Allan, Mr. Wilson’s traveling companion. Pet’r’s Obj.

at 1-3. Second, Mr. Wilson objects that the trial judge substantively acquitted him of

aggravated drug trafficking under the first count of the indictment, impermissibly

found him guilty of a lesser included offense not listed in the indictment, and then

used his criminal history as an aggravating factor to convict him of aggravated drug

trafficking, thereby violating his Fifth Amendment rights to be free from successive

prosecutions for the same offense.      Id. at 3-5.   The State did not respond to

Mr. Wilson’s objections.

III.   LEGAL STANDARD

       As the Magistrate Judge’s Recommended Decision is on an application for post-

trial relief by an individual convicted of a criminal offense, this Court reviews

objections to the Recommended Decision de novo. 28 U.S.C. § 636(b)(1)(B).

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

when a state court has decided a habeas petitioner’s claim on the merits, a federal

court may only grant habeas relief when the state court’s decision “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”



                                          11
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 12 of 28         PageID #: 108




28 U.S.C. § 2254(d)(1), or “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” Id. § 2254(d)(2). This standard is deliberately “difficult to meet.” See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Harrington v. Richter, 562

U.S. 86, 102 (2011)). The “highly deferential” standard of review under § 2254(d)

“demands that state-court decisions be given the benefit of the doubt.”       See id.

(quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)).

      The right to effective assistance of counsel the Supreme Court articulated in

Strickland v. Washington is clearly established law for purposes of habeas relief

under § 2254(d)(1). Cullen, 563 U.S. at 189 (“There is no dispute that the clearly

established federal law here is Strickland v. Washington”). Criminal representation

is ineffective when (1) “counsel failed to act reasonabl[y] considering all the

circumstances” and (2) “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

(quoting Strickland, 466 U.S. at 688, 694). There is a strong presumption that

counsel “rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” Id. (quoting Strickland, 466 U.S.

at 690).   An attorney’s representation must have caused “a breakdown in the

adversarial process that renders the result unreliable” to rebut the presumption of

reasonableness. Strickland, 466 U.S. at 687.

      In the posture of a habeas petition under § 2254(d)(1), review under Strickland

is “doubly deferential” because a court must perform Strickland’s “highly deferential”



                                          12
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 13 of 28           PageID #: 109




review of a defense lawyer’s performance and then apply “the deferential lens of

§ 2254(d).” See Cullen¸ 563 U.S. at 190 (quoting Strickland, 466 U.S. at 689 and

Knowles v. Mirzayance, 556 U.S. 111, 121 n.2, 123 (2009)). To prevail on any Sixth

Amendment claim for ineffective assistance, Mr. Wilson must show the state court

decision rejecting his Strickland claim was unreasonable such that “there is no

possibility fairminded jurists could disagree that the state court’s decision conflicts”

with Supreme Court precedent. Harrington, 562 U.S. at 102; see also Jewett v. Brady,

634 F.3d 67, 75 (1st Cir. 2011) (explaining that according to the Supreme Court, the

“pivotal question” on collateral review is “whether the state court’s application of the

Strickland standard was unreasonable”) (quoting Harrington, 562 U.S. at 101). As

such, “[a] decision can still be reasonable even if the reviewing court thinks it is

wrong . . ..” Teti v. Bender, 507 F.3d 50, 57 (1st Cir. 2007) (citing Terry Williams v.

Taylor, 529 U.S. 362, 411 (2000)).

IV.   DISCUSSION

      The Court’s review of a state court conviction under § 2254 is limited. AEDPA

requires the Court to deny relief when the state court decision is reasonable and

therefore the Court’s task is to assess the reasonableness of the outcome in the state

court system. The Court need not decide whether the state court was right. Here, as

the Court concludes that the state court decisions were reasonable, Mr. Wilson is not

entitled to relief under 28 U.S.C. § 2254.

      In the posture of this habeas petition under 28 U.S.C. § 2254, the decision

under review is the Law Court’s order denying Mr. Wilson a certificate of probable



                                             13
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 14 of 28         PageID #: 110




cause to appeal the denial of his PCR petition. Wilson v. State, Maine Law Court, No.

KEN-20-61, Order Denying Certificate of Probable Cause in Part and Summarily

Vacating J. of Post-Conviction Ct. in Part (Docket Record at 3). See Greene v. Fisher,

565 U.S. 34, 40 (2011) (explaining the last state-court adjudication on the merits was

the petitioner’s constitutional claim appealed to the state supreme court). Because

the Law Court denied review of the PCR petition in a summary disposition, the Court

may also review the trial court’s denial of Mr. Wilson’s PCR petition. Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (“We hold that the federal court should ‘look

through’ the unexplained decision to the last related state-court decision that does

provide a relevant rationale. It should then presume that the unexplained decision

adopted the same reasoning”).

      The Court concludes Mr. Wilson’s objections to the Magistrate Judge’s

Recommended Decision lack merit. First, to the extent Mr. Wilson raises a Fourth

Amendment claim, he cannot pursue that claim on collateral review. Second, to the

extent Mr. Wilson raises a Sixth Amendment claim for ineffective assistance of

counsel, that claim is both waived and non-meritorious.        Finally, Mr. Wilson’s

reliance on the Double Jeopardy Clause is procedurally defaulted and lacks merit

because there is no Double Jeopardy issue in this case.

      A.     The Fourth Amendment Claim

      The Magistrate Judge recommended that the Court reject Mr. Wilson’s claim

for relief under the Fourth Amendment. Recommended Decision at 8-9. Relying on

Stone v. Powell, 428 U.S. 465 (1976) and Sanna v. Dipaolo, 265 F.3d 1 (1st Cir. 2001),



                                         14
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 15 of 28            PageID #: 111




the Magistrate Judge explained that Fourth Amendment challenges on collateral

review are generally barred when the petitioner “has ‘been afforded the opportunity

for full and fair consideration of their reliance upon the exclusionary rule . . ..’” Id.

(quoting Stone, 428 U.S. at 489).         The Magistrate Judge therefore rejected

Mr. Wilson’s Fourth Amendment claim because “the record establishes [he] had a full

and fair opportunity to litigate his Fourth Amendment argument: he had a hearing

and presented written argument in the Superior Court; he also presented written and

oral argument to the Law Court on his appeal.” Id. at 9.

      Mr. Wilson urges this was error. He argues that under Strickland, his trial

and appellate counsel were constitutionally deficient by (1) failing to investigate

possible perjury by the law enforcement officers who arrested and searched him; (2)

failing to investigate and obtain the picture of Allan that Detective Provost shared

with Detective Estes; and (3) failing to investigate the identity of the source of

information. Pet’r’s Obj. at 1-3. He claims these failures to investigate deprived him

of the opportunity to litigate his Fourth Amendment arguments for suppression of

evidence. Id.

      The Court rejects Mr. Wilson’s Fourth Amendment claim and affirms the

Magistrate Judge’s Recommended Decision in full for the reasons the Magistrate

Judge articulated. Recommended Decision at 8-9. Under Stone v. Powell, a federal

court generally may not consider Fourth Amendment arguments brought by a

prisoner held in state custody on collateral review. See Stone, 428 U.S. at 494

(“[W]here the State has provided an opportunity for full and fair litigation of a Fourth



                                           15
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 16 of 28          PageID #: 112




Amendment claim, a state prisoner may not be granted federal habeas corpus relief

on the ground that evidence obtained in an unconstitutional search or seizure was

introduced at his trial”); see also Sanna, 265 F.3d at 8 (“Stone thus stands for the

proposition that a federal habeas court ordinarily cannot revisit a state court’s

disposition of a prisoner’s Fourth Amendment claims”). Thus, the Magistrate Judge

correctly rejected Mr. Wilson’s Fourth Amendment claim because Mr. Wilson neither

alleged nor could prove that the state of Maine’s procedures for vindicating his Fourth

Amendment rights were insufficient. See Recommended Decision at 8-9 (explaining

Mr. Wilson litigated his Fourth Amendment claim in a suppression hearing and on

appeal before the Law Court).

      B.     The Sixth Amendment Claims

      Mr. Wilson’s reference to Strickland may reveal the basis underlying his

Fourth Amendment objection.       It appears that in addition to raising a Fourth

Amendment claim, Mr. Wilson may also be asserting a violation of his Sixth

Amendment right to counsel for failure to adequately litigate his Fourth Amendment

claim. Under Kimmelman v. Morrison, 477 U.S. 365 (1986), this is permissible. See

id. at 375 (establishing a limited exception to the Stone rule and permitting habeas

petitioners to seek suppression of evidence on the grounds that their counsel failed to

pursue a meritorious Fourth Amendment claim when there is a reasonable

probability that the outcome would have been different if the evidence had been

excluded); see also United States v. Mercedes-De La Cruz, 787 F.3d 61, 67 (1st Cir.

2015) (explaining Kimmelman).



                                          16
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 17 of 28              PageID #: 113




          The Court rejects Mr. Wilson’s ineffective assistance claim for two reasons.

First, Mr. Wilson waived his claim of ineffective assistance by failing to develop it

before the Magistrate Judge. Second, even assuming Mr. Wilson did not waive his

ineffective assistance claim, 28 U.S.C. § 2254(d) does not permit the Court to grant

relief.

                1.    Mr. Wilson Waived His Strickland Claim.

          Mr. Wilson waived his Strickland claim by failing to raise it before the

Magistrate Judge. “Parties must take before the magistrate, not only their best shot

but all of their shots.” Borden v. Sec’y of Health and Human Servs., 836 F.2d 4, 6 (1st

Cir. 1987) (internal citations omitted). Mr. Wilson’s habeas petition raised four

grounds for relief: (1) “Judge Valerie Stanfill going against her own Rules of Court

and [Statutes] of law;” (2) “Perjured testimony by DT Estes and Violation of [his] 4th

Amendment against unreasonable searches;” (3) “D.T. Estes and Officer Provost said

to ‘SOI’ gave them a picture of [his] co-defendant” which constituted “spoliation” and

a denial of due process because he could not “challenge the authenticity of the photo;”

and (4) “Violation of [his] Constitutional Rights 4th, 5th, 6th, 13th, 14th” arising from

the denial of “due process and a right to a fair trial” by Judge Stanfill through her

comments that the prosecution could engage in bootstrapping and her tolerance of

perjury. See Habeas Pet., Attach. 4, at 2; id., Attach. 8, at 5-6; id., Attach. 16, at 2.

          The Sixth Amendment contains several rights. For purposes of analyzing

waiver, it matters which Sixth Amendment rights Mr. Wilson asserted before the

Magistrate Judge. “The Constitution guarantees a fair trial through the Due Process



                                            17
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 18 of 28                        PageID #: 114




Clauses, but it defines the basic elements of a fair trial largely through the several

provisions of the Sixth Amendment . . ..” Strickland, 466 U.S. at 684-85. The

accused’s right to the assistance of counsel is one of those enumerated rights, as is

the right to an impartial trier of fact. Id. at 685 (quoting U.S. CONST., amend. VI).

Mr. Wilson’s habeas petition shows his Sixth Amendment claim is intertwined with

his due process claim that Judge Stanfill was biased. See Habeas Pet., Attach. 16,

at 2. It was not, therefore, a Sixth Amendment claim under Strickland for ineffective

assistance of counsel.

        To be sure, in Mr. Wilson’s habeas petition, he makes it clear that he is

dissatisfied with his trial and appellate counsel. From the Court’s review of his

filings, Mr. Wilson criticized his lawyers’ performances once in his habeas petition

and once in his reply brief, but neither of these passages contains facts as opposed to

his general expressions of disapproval. 4 More is needed to present a viable issue

under Strickland. To state a claim under Strickland, Mr. Wilson needed to allege (1)

his trial and appellate counsel’s conduct was objectively unreasonable and (2) that

but for his lawyers’ “unprofessional errors, the result of the proceeding would have



4       Mr. Wilson writes in his habeas memorandum:

       All of these lawyer[]s are working with the State of Maine, that’s why I could never get
       a fair trial in Maine. When you explain to your [lawyer] what happen to you and they
       tell you that they don’t care what you say they are not going after no police. These
       lawyers are scared to expose this dishonest court system. They just go along with what
       the prosecutor.
Habeas Pet. at 8. In his reply memorandum, Mr. Wilson questioned:

        When you have a lawyer like Darrick Banda and Jeremy Pratt who would argue my
        Fourth Amendment claim?

Pet’r’s Reply at 4.

                                                 18
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 19 of 28            PageID #: 115




been different.” See Chum v. Coyne-Fague, 948 F.3d 438, 443-44 (1st Cir. 2020). Mr.

Wilson’s lack of specificity in his criticism of his lawyers before the Magistrate Judge

fell short of stating a Strickland claim. Thus, to the extent Mr. Wilson now raises a

Strickland claim as an objection to the Recommended Decision, that objection is

waived. Borden, 836 F.2d at 6.

             2.     Even Assuming Mr. Wilson Has Not Waived His
                    Strickland Claim, 28 U.S.C. § 2254 Does Not Permit the
                    Court to Grant Relief.

      Despite waiver, the Court has considered Mr. Wilson’s objections and

concludes Strickland does not entitle him to relief. As a reminder, Mr. Wilson claims

his trial and appellate counsel were constitutionally deficient by (1) failing to request

the SOI’s identity; (2) failing to investigate and obtain the picture of Allan that

Detective Provost shared with Detective Estes; and (3) failing to allege law

enforcement officers provided perjured testimony. Pet’r’s Obj. at 1-3. Mr. Wilson

raised largely the same claims before Judge Stanfill in his PCR petition, and she

rejected them.    State v. Wilson, KENCD-CR-2018-01791, Order Denying Post-

Conviction Relief (Docket Record at 5). The Court now considers whether Judge

Stanfill’s conclusions “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).

                    a.     The Source of Information’s Identity

      In the order denying Mr. Wilson’s PCR petition, Judge Stanfill concluded

Mr. Wilson’s attorney had not fallen below a standard of objective reasonableness by



                                           19
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 20 of 28                         PageID #: 116




failing to request the SOI’s identity. State v. Wilson, KENCD-CR-2018-01791, Order

Denying Post-Conviction Relief at 3 (Docket Record at 5). She wrote that under Maine

Rule of Evidence 509(c)(2), a “defendant does not have an automatic right to access

an informant’s identity but must seek a court order.” Id. A court, however, will only

order the informant’s identity be disclosed when “the informant may be able to give

testimony relevant to any issue in a civil or criminal case.” Id. (citation omitted).

Disclosure is not warranted unless the informant “may have knowledge relevant to

the crime charged.” Id. (citing State v. Boutilier, 2011 ME 17 ¶ 11). Judge Stanfill

concluded Mr. Wilson’s counsel’s failure to request the SOI’s identity was not

objectively unreasonable because “[t]he SOI was not present at the time [of the

offense] and would be unable to testify to anything relevant to the charges facing [Mr.

Wilson].” Id. Therefore, disclosure would not have been required under the law and

failure to request disclosure was not ineffective assistance. Id. Judge Stanfill did not

address Strickland’s prejudice prong.

        Applying the doubly deferential lens of § 2254(d) and Strickland, the Court

concludes Judge Stanfill’s decision was a reasonable application of Strickland. As

Judge Stanfill stated, Mr. Wilson’s counsel had no right to the SOI’s identity under

Maine law. 5 The SOI was not present at the scene of the crime, did not witness Mr.


5       This precept is neither new nor novel and is well established in both federal and Maine law.
In 1957, the United States Supreme Court recognized “the informer’s privilege.” See Roviaro v. United
States, 353 U.S. 53, 61-62 (1957). Sometimes referred to as the “tattler’s privilege,” see United States
v. Mills, 710 F.3d 5, 13 (1st Cir. 2013), it holds that the “government has a qualified privilege to
withhold the identity of people who provide law enforcement officers information about criminal acts.”
United States v. Moon, 802 F.3d 135, 151 (1st Cir. 2015). Here, Judge Stanfill rested on the
requirement approved by the Supreme Court in Roviaro as well as by the Maine Supreme Judicial
Court in Boutilier that before a confidential informant’s identify may be revealed, the information
must be “relevant and helpful to the defense.” Id. (quoting Roviaro, 353 U.S. at 60); Boutilier, 2011

                                                  20
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 21 of 28                        PageID #: 117




Wilson’s arrest, and would not be able to testify to any of the facts surrounding Mr.

Wilson’s offense.        Judge Stanfill reasonably concluded Mr. Wilson’s counsel’s

performance was not be objectively unreasonable for failing to pursue information he

had no right to obtain. Moreover, the record reflects that Mr. Wilson’s attorney cross-

examined Detective Estes about the SOI’s credibility and attempted to tactically

exploit the lack of evidence as to the SOI’s identity to undermine the SOI’s credibility.

See, e.g., Suppression Hr’g Tr. at 18:6-9 (“But because you don’t know anything about

this individual, we don’t [know] whether the person has a credibility issue or

conviction issue, or we really know nothing about this individual, do we?”). This sort

of tactical choice is not ineffective assistance of counsel.                  Epsom v. Hall, 330

F.3d 49, 54 (1st Cir. 2003) (“Trial lawyers make countless tactical choices and unless

the   net    reckoning      is   ‘patently    unreasonable,’      counsel’s     judgment      is   not

constitutionally defective”).

                       b.        The Picture of Allan

       The State Court also reasonably rejected Mr. Wilson’s claim of ineffective

assistance as it concerns his counsel’s failure to request the picture of Allan that

Detective Provost shared with Detective Estes. State v. Wilson, KENCD-CR-2018-

01791, Order Denying Post-Conviction Relief at 3 (Docket Record at 5). As with the

SOI’s identity, the State Court noted “nothing about the photo was relevant to the

issue of guilt or innocence, and thus would not impact the defense at trial.” Id. The

State Court further noted Detective Estes “had other information leading to the stop,


ME 17, ¶ 11 (To obtain disclosure of the identify of a confidential informant, a defendant must present
evidence that the informant may have evidence “relevant to the crime charged”).

                                                  21
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 22 of 28         PageID #: 118




and once he approached [Allan] he confirmed his name was [Allan] thus confirming

the information that came from the SOI.” Id. at 3-4. Thus, because Detective Estes

had been “told the bus would arrive between 8 and 9 pm, and that the men were

coming from Albany, New York” and “[a]ll of that happened just as the SOI related,”

the State Court found Mr. Wilson “has not proven that the failure to request the photo

had an adverse effect on the proceeding.” Id. at 4.

      The Court concludes the State Court reasonably determined Mr. Wilson’s

attorney’s failure to request the photograph of Allan did not prejudice him.

Regardless of the picture of Allan, Detective Estes corroborated the SOI’s

information, which gave rise to a reasonable and articulable suspicion of ongoing

criminal activity and was sufficient to commence a Terry stop. Detective Provost told

Detective Estes he had a tip that an African American man named Allan was arriving

from Albany, New York by bus with his “main man” between 8:00 p.m. and 9:00 p.m.

on October 22, 2016. Detective Provost told Detective Estes the men would have

drugs. After confirming that a bus was scheduled to arrive in Augusta from Albany

around 8:20 p.m., Detective Estes went to the bus station and waited for the bus to

arrive. He saw only two people get off the bus, both were African American men.

Detective Estes observed them talking and went over to ask if one was Allan. That

man said he was.

      In light of the totality of the circumstances, the photograph would not make a

difference. Even if obtained, the photograph would not undercut Detective Estes’

reasonable articulable suspicion to initiate a Terry stop. As stated, Detective Estes



                                         22
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 23 of 28            PageID #: 119




lawfully corroborated the SOI’s information through an investigation. Asking a

suspect’s name does not violate the Fourth Amendment. Hiibel v. Sixth Judicial Dist.

Ct., 542 U.S. 177, 185 (2004) (“In the ordinary course a police officer is free to ask a

person for identification without implicating the Fourth Amendment”). Thus, the

state court reasonably rejected Mr. Wilson’s ineffective assistance claim concerning

the photograph.

                    c.     Failure to Investigate Alleged Perjury by Law
                           Enforcement

      Finally, Mr. Wilson contends his counsel were ineffective by failing to

investigate potential perjury by law enforcement. Pet’r’s Obj. at 1-3. He claims his

trial counsel refused to “go after” Maine police officers.     Id. at 3.   Specifically,

Mr. Wilson urges that Detective Estes perjured himself because he testified Detective

Provost told him Mr. Wilson and Allan would be carrying heroin and cocaine base

and gave Detective Estes a picture of Allan. Id. Mr. Wilson contends this is perjury

because Detective Provost’s police report does not indicate he gave this information

or a photograph to Detective Estes. Id. Mr. Wilson notes that the report only says

Allan and his “main man” would be “carrying” and goes on to say Detective Estes

later informed Detective Provost that he had apprehended two men matching the

description. Id.

      As the Magistrate Judge noted, Mr. Wilson’s claim of perjury is procedurally

defaulted because he failed to raise it in state court proceedings. Recommended

Decision at 12 (citing Coleman v. Thompson, 501 U.S. 722, 731 (1991), partially

abrogated on other grounds by Martinez v. Ryan, 566 U.S. 1 (2012)). Under the

                                          23
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 24 of 28            PageID #: 120




doctrine of procedural default, the Supreme Court “has long held that a state

prisoner’s federal habeas petition should be dismissed if the prisoner has not

exhausted available state remedies as to any of his federal claims.” Coleman, 501

U.S. at 731. Under Martinez v. Ryan, 566 U.S. 1 (2012), there is a limited exception

whereby a habeas petitioner may establish cause for a procedural default of a claim

of ineffective assistance at trial if the petitioner can show ineffective assistance of

counsel at the initial collateral review stage. Id. at 9, 16. However, ineffective

assistance of counsel will not excuse procedural default of a claim if the procedural

default occurs at a level of collateral review other than initial review. Id. at 16.

      Here, Mr. Wilson has not addressed the issue of procedural default and no

exception applies. This is a sufficient basis to reject Mr. Wilson’s claim that his trial

counsel was ineffective in failing to impeach Detective Estes about the alleged

discrepancies between his testimony and Detective Provost’s report. Nevertheless,

Mr. Wilson’s claim would fail even if the Court excused procedural default. An

attorney’s failure to pursue futile tactics is not ineffective assistance of counsel.

Knowles, 556 U.S. at 127. Impeaching Detective Estes on immaterial portions of his

testimony that were not obviously untrue would have been futile and it may well have

been harmful to wage an unwarranted credibility attack on the Detective.

      Mr. Wilson has not persuaded the Court that his lawyer’s failure to impeach

Detective Estes using Detective Provost’s report was objectively unreasonable or

resulted in prejudice to Mr. Wilson. For one, Detective Estes’ testimony was not

obviously untrue in light of Detective Provost’s report. As Mr. Wilson notes, Detective



                                           24
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 25 of 28         PageID #: 121




Provost’s report does not say that he told Detective Estes that Mr. Wilson and Allan

would be carrying heroin and cocaine. Pet’r’s Obj., Attach. 1, Example 13, at 1.

Mr. Wilson is right; however, the report does state that Detective Provost told

Detective Estes that the men would be “carrying” and that “carrying” is “common

drug lingo informing that they are in possession of illegal drugs.” Id. As such,

Detective Estes’ testimony is consistent either with Detective Provost telling

Detective Estes something slightly different than what he put in the report or with

Detective Provost telling Detective Estes that the men were “carrying” and Detective

Estes understanding that meant the men were traveling with heroin and cocaine.

      Mr. Wilson also puts undue weight on Detective Provost’s failure to mention

the photograph of Allan in his report. This omission is not proof that Detective Estes

gave false testimony or that there was no photograph. Detective Provost might have

forgotten that he sent the photograph to Detective Estes. Alternatively, he might

have used the term “description” because a photograph is a visual, not verbal,

description of a suspect. Thus, the Court does not find Mr. Wilson’s counsel’s failure

to impeach Detective Estes regarding these differences was objectively unreasonable

under Strickland.

      Finally, Mr. Wilson failed to prove prejudice. Even assuming Detective Estes

intentionally lied about having a photograph of Allan and about having been

expressly told Mr. Wilson had heroin and crack cocaine, those issues are immaterial

to Mr. Wilson’s guilt or innocence. Law enforcement arrested Mr. Wilson after a

lawful search in which he was found in possession of heroin and crack cocaine.



                                         25
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 26 of 28                          PageID #: 122




Whether an investigating officer actually possessed a photograph of his co-defendant

or was told the specific drugs he was carrying does nothing to cast doubt upon the

guilty verdict in this case or the merits of Mr. Wilson’s motion to suppress.

        The Court rejects Mr. Wilson’s claim that his lawyer’s failure to impeach one

investigating officer with a different officer’s police report about immaterial facts

constituted ineffective assistance of counsel. This impeachment would have likely

been futile and potentially harmful, and the Court therefore denies relief under 28

U.S.C. § 2254.

        C.      The Double Jeopardy Claim 6

        Mr. Wilson’s next claim is that his conviction on Count One of the Indictment

for Class A Aggravated Trafficking of cocaine base was a successive prosecution for

the same offense in violation of the so-called Double Jeopardy Clause of the United

States Constitution. Pet’r’s Obj. at 3-5. He claims that the evidence at trial did not

show a sufficient quantity of cocaine base to convict him of Class A Aggravated

Trafficking so his conviction of Class B unlawful trafficking as a lesser included

offense, “came out of the indictment” and improperly used his criminal history to

elevate that conviction to Class A Aggravated Trafficking. Id. at 4-5.




6       The Court’s review of the record suggests Mr. Wilson may have procedurally defaulted or
waived his Double Jeopardy claim by failing to raise it before the state courts and the Magistrate
Judge. Nevertheless, the Court finds judicial efficiency counsels in favor of denying the claim on the
merits rather than applying the doctrine of procedural default. See 28 U.S.C. § 2254(b)(2) (“An
application for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the
applicant to exhaust the remedies available in the courts of the State”); Ware v. Dickhaut, 439 F.
App’x 14, 14 (1st Cir. 2011) (per curiam) (unpublished) (“We bypass the question of whether the
petitioner . . . exhausted his federal due process claim in the state courts, and we affirm the denial of
his claim on the merits”).

                                                  26
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 27 of 28         PageID #: 123




      Mr. Wilson misreads the record. Count One of the indictment charged him

with Class A Aggravated Trafficking of a Controlled Substance, specifically, cocaine

base. State v. Wilson, Docket No. KENCD-CR-2016-02658, Am. Indictment (Docket

Record at 4). The indictment charged Mr. Wilson’s prior conviction for a drug offense

in New York as an aggravating factor. Id. At trial, Judge Stanfill convicted Mr.

Wilson of Count One, and expressly stated Mr. Wilson possessed the sufficient

quantity of cocaine base to convict him of Class A Aggravated Trafficking. Trial Tr.

at 125:14-127:10.   Mr. Wilson’s claim is meritless because he was convicted as

charged and was not subject to successive prosecutions for the same offense.

      To the extent Mr. Wilson is trying to challenge his conviction on Count Two for

possession of heroin, he is not entitled to relief. As the Magistrate Judge explained,

Judge Stanfill convicted Mr. Wilson on Count Two of the indictment after mistakenly

concluding possession of a controlled substance was a lesser-included offense of

trafficking of a controlled substance under Maine law.       Recommended Decision

at 11 n.5. The Law Court vacated this conviction because under Maine law, the crime

of possession is not a lesser-included offense of the crime of aggravated trafficking.

Id. Therefore, Mr. Wilson is not entitled to relief on Count Two because the State

Court already vacated his conviction. Id. The Magistrate Judge correctly held there

was no lesser-included offense issue as to Count One because Judge Stanfill found

Mr. Wilson guilty as charged. Id.




                                         27
Case 1:20-cv-00320-JAW Document 12 Filed 05/07/21 Page 28 of 28          PageID #: 124




V.        CONCLUSION

          Having reviewed and considered the United States Magistrate Judge’s

Recommended Decision, as well as Mr. Wilson’s objections, the Court concurs with

the recommendations of the Magistrate Judge for the reasons set forth in his

Recommended Decision and in this Order.           The Court determines no further

proceedings are necessary and denies Mr. Wilson’s petition under 28 U.S.C. § 2254.

Because the state adjudication did not result in a decision that was contrary to, or

involved an unreasonable application of federal law, and because the state

proceedings did not result in a decision that was based on an unreasonable

determination of the facts, the Court concludes that Mr. Wilson is not entitled to

relief.

          1.   It is therefore ORDERED that the Recommended Decision (ECF No. 10)
               be and hereby is AFFIRMED.

          2.   Accordingly, it is hereby ORDERED that Christopher Wilson’s Petition
               Under 28 U.S.C. § 2254 (ECF No. 1) be and hereby is DENIED.

          3.   It is further ORDERED that no certificate of appealability should issue
               in the event that Christopher Wilson files a notice of appeal because
               there is no substantial showing of the denial of a constitutional right
               within the meaning of 28 U.S.C. § 2253(c)(2).


          SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 7th day of May, 2021.




                                          28
